t c memo united_states tax_court wally findlay galleries international inc and subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date w's foreign_subsidiary f was insolvent for many years when economic instability greatly exacerbated f's financial problems w wrote off f's intercompany debt and its investment in f's stock but continued to operate f for more years in the hope that f could be sold as a going concern or that its assets would increase in value held deductions for bad_debts and worthless_stock on the consolidated_return of w's affiliated_group were properly disallowed john j quinlisk anne showel quinn and patrick j bitterman for petitioners russell d pinkerton for respondent memorandum findings_of_fact and opinion laro judge petitioners sought redetermination of deficiencies in their federal_income_tax for the taxable years ended date fy and date fy in the amounts of dollar_figure and dollar_figure respectively the deficiencies are attributable to the carryback of a net_operating_loss arising from two deductions claimed on petitioners' consolidated_return for fy we must decide whether petitioners are entitled to a deduction under sec_166 with respect to accounts_payable by a foreign_subsidiary that were canceled in fy and whether petitioners are entitled to a deduction under sec_165 for loss of their investment in the foreign_subsidiary we hold that neither deduction was proper findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners are an affiliated_group_of_corporations of which wally findlay galleries international inc wfgi is the parent at the time the petition was filed wfgi's principal office was located in chicago illinois during fy unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure through fy taxable years at issue wfgi was engaged in the acquisition and sale of works of fine art through art galleries located in new york city palm beach chicago beverly hills and paris france operations in paris were conducted in the form of a french limited_liability_company wally findlay galleries international s a r l french subsidiary of which wfgi owned percent and a domestic subsidiary owned the remaining percent the french subsidiary commenced operations in the french subsidiary performed a number of functions for the corporate group wally findlay group it operated two paris art galleries for exhibition and sale of paintings from wfgi's inventory the advantages of the paris location and a series of highly celebrated exhibitions in the early years served to enhance wfgi's international reputation the french subsidiary also served as the international buying office for the wally findlay group the wfgi annual report for the first year of the french subsidiary's operations explained the benefits expected from this arrangement working from this office in the midst of the european art market our ability to acquire important french impressionist and post-impressionist paintings a vital factor in our sales has been greatly improved at the same time our contacts with contemporary artists have been expanded for the first time we are in a position to work closely year-round with the european based artists whom we represent exclusively and to review new artists this makes it possible to control our inventory and to schedule a more far-reaching program of exhibitions for all our galleries the french subsidiary also handled shipping and customs clearance for paintings acquired in europe for the u s art galleries although a resident manager oversaw operations all major decisions concerning the french subsidiary were made by the officers of wfgi the principal asset of the french subsidiary was a long-term_lease for the premises it used for its business the premises comprised a handsome 18th-century townhouse pincite avenue matignon and space in the basement and first floor of an adjoining building pincite avenue gabriel the leased property was located in a prestigious district of the city and enjoyed high security owing to the proximity of the french president's residence although the stated term of the lease was years owing to restrictions under french law on the landlord's ability to withhold his consent to renewal it was effectively renewable indefinitely at the lessee's option the rent was adjusted once in every 3-year period or trimester according to a statutory formula based on the cost of living presumably because of legal restrictions on the rental market the fair-rental value of desirable commercial space in paris tended substantially to exceed the rent thus to acquire its premium lease in the french subsidiary paid the prior tenant ff big_number or dollar_figure at the then-current exchange rate of francs per u s dollar the french subsidiary made extensive renovations and structural improvements to the property at great expense these investments would likely have enhanced the premium value of the lease not long after the opening of its gallery at the avenue matignon address the french subsidiary entered into a second lease for_the_use_of display space in the hotel george v the record does not disclose the terms of this lease or the amount of any costs that the french subsidiary may have incurred for acquisition or improvements most of the paintings offered for sale at the paris gallery had been acquired from wfgi on consignment during the years at issue when one of these paintings was sold the parent would record a sale of the painting to the subsidiary pincite percent of the net retail price and the subsidiary would record this amount as its cost for the painting amounts due wfgi on account of the subsidiary's sales were payable in u s dollars translated at the exchange rate prevailing at the time of sale on the other hand amounts earned by the subsidiary as commissions for purchasing shipping and export services on behalf of the parent were payable in francs the cost of sales account payable to the parent and the commissions account payable to the subsidiary were the two major components of the overall intercompany account during the years at issue no promissory notes were executed to evidence indebtedness on the intercompany account there was no stated maturity_date no interest accrued and no security was provided under the memorandum of agreement executed in which governed their relationship the subsidiary was required to remit amounts payable to the parent as promptly as practicable in practice wfgi permitted the french subsidiary to retain wfgi's 65-percent share of sale proceeds to pay other creditors and finance its working_capital needs generally although the french subsidiary made payments from time to time the intercompany account showed a substantial balance due wfgi in every year from fy to fy intercompany account balance payable to wfgi fy balance fy balance fy balance dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1prior to cancellation as of date owing to the large and persistent intercompany debt the french subsidiary's balance sheets showed a deficit in shareholder's equity in every one of these years as well consequently to have caused the subsidiary to pay greater amounts to the parent would have jeopardized the subsidiary's ability to continue paying its debts to third parties the officers of wfgi believe that any_action by the parent company that caused the subsidiary's insolvency to become publicly known would seriously injure the reputation of the wally findlay group as a whole the french subsidiary suffered from a chronic insufficiency of earnings between fy and fy the business was profitable in only years fy and fy the success achieved in the latter year was in large part attributable to the patronage of arab customers looking for ways to invest the large cash balances that had been generated by a sharp rise in oil prices the emergence of this new clientele was cause for optimism wfgi's officer's hoped that the french subsidiary would finally be able to sustain itself but the high oil prices proved unsustainable and arab demand did not fulfill expectations after fy sales were uneven sales by the french subsidiary fy ff big_number big_number big_number big_number big_number the pattern of losses resumed in fy in fy the subsidiary reported the largest loss in its history the subsidiary's accountants advised wfgi that in view of the large loss experienced in fy it seemed unlikely that the deficit in shareholder's equity would be eliminated in the next years and warned that under these circumstances they were required by french law to notify the french authorities of the company's financial situation which could result in a judicial declaration of insolvency and involuntary liquidation proceedings they recommended that wfgi capitalize the intercompany account in order to cure the deficit sales recovered in the next fiscal_year exceeding the level attained in fy nevertheless the french subsidiary reported another large loss the consolidated financial statements of the group for fy through fy attributed percent of the cumulative losses sustained by the french subsidiary during this period to losses in currency exchange transactions caused by the appreciation of the u s dollar against the franc a series of events in fy compounded the french subsidiary's problems for many years the company's accounts at banque de la cite had been continuously overdrawn the bank had honored overdrafts charging interest on the funds beginning in in date the french subsidiary was asked to transfer a rouault painting from its collection to the bank as security in march the bank announced that it would no longer honor checks drawn on the subsidiary's accounts without a guarantee from the parent wfgi acceded to the bank's demand arranging for its own bank in the united_states to issue a letter_of_credit on behalf of the french subsidiary in date the subsidiary's accountants discovered that ff big_number approximately dollar_figure - dollar_figure at then-current exchange rates attributable to cash transactions was missing wfgi's officers concluded that the funds had been embezzled by the subsidiary's resident manager the money was never recovered the manager left the company before the end of the fiscal_year pursuant to a settlement agreement involving a mutual release of claims and an additional payment by wfgi of dollar_figure in july an artist doing business as selene ltd filed suit against the french subsidiary seeking payment of dollar_figure allegedly due to him as his share of the sale price of two paintings having investigated the financial capacity of the subsidiary and learned that it was technically insolvent he requested a declaration of insolvency and involuntary liquidation of the company to satisfy his claim as the fiscal yearend approached the officers of wfgi expected that the results for the year would again show a large loss moreover despite payments to the parent by the subsidiary during the years at issue totaling more than dollar_figure million the intercompany account balance had reached its highest level since the first year of operation a special meeting was convened on date to consider the possibility of dissolving the french subsidiary for reasons that are not clearly articulated in the minutes it was decided that the subsidiary should continue business in spite of its losses in october the officers of wfgi traveled to paris where they discussed the french subsidiary's situation with its accountants and legal counsel upon their return acting in their capacity as the executive committee of the board_of directors of wfgi they adopted a resolution canceling the outstanding indebtedness of the french subsidiary reflected in the intercompany account as of date dollar_figure the resolution was made retroactive to the last day of fy in support of their action they cited the subsidiary's disappointing sales during the year and its present insolvency the parent's intervention to maintain the subsidiary's line of credit at banque de la cite the defalcations of the local manager the warnings they had received from the subsidiary's accountants and counsel that its capital must be increased in order to avert involuntary liquidation under french law and the threat that selene's lawsuit would lead to insolvency proceedings they concluded the french subsidiary is not now able to pay its indebtedness to its parent_corporation that there is no basis for believing that such indebtedness will be paid within the foreseeable future and that the only realistic way to deal with the potential problems regarding other creditors and with the french government is for the french subsidiary's indebtedness to the parent_corporation to be cancelled the subsidiary's financial statements for fy were available by date they showed a heavy loss for the year before taking income_from_discharge_of_indebtedness into account foreign exchange losses were again a substantial component the financial statements also showed that the company was technically insolvent by dollar_figure even after cancellation of the intercompany debt in no previous year had liabilities to third parties exceeded assets in date wfgi received the results of an accrual review performed by its accountants to determine an appropriate provision for taxes on the consolidated financial statements for fy in the opinion of the accountants after cancellation of the intercompany debt the subsidiary remained insolvent on a fair_market_value liquidation basis as of date in other words if the assets were sold at their fair_market_value the amount_realized would not be sufficient to satisfy the remaining debts to third parties there is no indication that an independent appraisal was performed to ascertain the fair_market_value of the assets rather the result turned on a determination that the book_value of the assets was not likely to understate their fair_market_value by more than the couple hundred thousand dollars of additional liabilities for administrative and legal costs severance payments social_security_taxes and the like that would be incurred in a liquidation the conclusion of the accrual review was that it would be reasonable for tax purposes to treat both the intercompany debt and the stock of the french subsidiary as wholly worthless as of the close of fy on their consolidated u s_corporation income_tax return for fy filed date petitioners claimed a deduction in the amount of dollar_figure consisting of the balance of the intercompany account dollar_figure and the basis in the french subsidiary's stock dollar_figure on date the amount written off as a bad_debt had been accrued as receipts by wfgi and included in consolidated income in prior years the french subsidiary reported income_from_discharge_of_indebtedness on its french income_tax return this income was fully offset by prior net operating losses and created no tax_liability notwithstanding their determination that the french subsidiary was hopelessly insolvent its stock worthless and the intercompany account uncollectible the officers of wfgi adhered to their decision to keep the subsidiary operating after fy for the most part intercompany business continued as usual the subsidiary continued to sell paintings on consignment from wfgi and the intercompany account once again showed an increasing balance owed to the parent the officers of wfgi considered ways to reduce the subsidiary's expenses and hoped that the new intercompany debt would be repaid out of higher sales there is evidence that wfgi did not expect this relationship would continue indefinitely and intended to limit its support in date it declined to provide the required annual certification to the french government that it would support the capital of its subsidiary as a result under french law the subsidiary would automatically liquidate after years when the letter_of_credit furnished to banque de la cite expired in date wfgi did not renew it there were a number of reasons why wfgi chose not to terminate the subsidiary even at the risk of continued losses during and after fy the officers of wfgi were actively soliciting offers for the purchase of the french subsidiary either alone or as a part of the entire wally findlay group they evidently continued to believe that the french subsidiary contributed to the market_value of the group and they received expressions of interest in the french subsidiary from some prospective buyers it would not have made sense to liquidate the subsidiary so long as selling it as a going concern was a realistic possibility on the other hand if the subsidiary were to be liquidated the amount that could be realized from assignment of the premium lease immediately after fy would probably be less than its potential value in the fall of the lease was in the third trimester of its second 9-year term whoever held the lease thereafter would have to renegotiate it on or before date when the term expired wfgi had been advised by french counsel that a third party who acquired the lease from the french subsidiary in its third trimester would not be able to renew on terms as favorable as the french subsidiary itself could expect consequently if the subsidiary attempted to assign the lease before renegotiating it no assignee would be willing to pay as much for the lease as the opportunity cost to the wally findlay group of surrendering it another reason to delay any assignment of the lease was that the french subsidiary was involved in a dispute over the rights to certain areas in the avenue gabriel building another tenant was using the disputed areas for its restaurant the results of an investigation by a court-appointed expert in had supported the french subsidiary's claim and prospects for regaining possession were good but until the litigation was concluded or settled the marketability of the lease was impaired by the end of fy the officers of wfgi had not found a buyer for the group as a whole or for the french subsidiary separately the subsidiary renewed the lease for a third term and then disposed of it in a complex multiparty transaction two-thirds of the premises were assigned by the subsidiary to a frenchman named mr leadouze and the other one-third was assigned to wfgi mr leadouze paid ff million for the portion of the leasehold that he received wfgi acquired its portion of the leasehold at a cost of dollar_figure the french subsidiary ceased operations during fy a liquidator was appointed in date and liquidation procedures were completed by wfgi continued to use the premises for a purchasing office until at the time of trial it still retained the lease opinion bad_debt a deduction is allowed for a debt that becomes worthless during the taxable_year sec_166 a debt is worthless when there is no longer any reasonable expectation of recovery 14_tc_1282 tejon ranch co v commissioner tcmemo_1985_207 ruane v commissioner tcmemo_1958_175 because the determination of worthlessness calls for the exercise of business judgment courts have tested the taxpayer's determination for the elements of sound business judgment consistency the use of all available information and the reasonableness of the inferences drawn from the information see eg 478_f2d_1160 8th cir affg in part 56_tc_388 minneapolis st paul sault ste marie r r co v united_states ct_cl production steel inc v commissioner tcmemo_1979_ only bona_fide indebtedness can give rise to a deduction the authority of the secretary to allow a deduction for debts that are only recoverable in part is not at issue in this case see sec_166 under sec_166 74_tc_476 sec_1_166-1 income_tax regs petitioners bear the burden_of_proof on all issues rule a in her notice_of_deficiency respondent disallowed petitioners' deduction of the intercompany account balance in fy on the grounds that either the amounts reflected in this account were contributions to capital rather than debts or alternatively if they were bona_fide debts they did not become worthless during fy because we sustain respondent's determination on the alternative ground that petitioners have not shown that any debt evidenced by such amounts became worthless during the relevant tax_year we need not reach the question of the true character of the amounts at issue for purposes of this opinion we shall assume that they were debts petitioners defend the determination of the officers of wfgi that the intercompany debt was worthless largely for the same reasons that the officers cited in support of it at the time we are not persuaded that those reasons prove that the debt became worthless during fy they are marred by inconsistencies questionable inferences and failure to use available information of obvious importance in order to establish that the intercompany debt was worthless petitioners must prove that no portion of it was reasonably recoverable the excess of other liabilities over assets shown on the balance_sheet for fy was dollar_figure to the extent that the balance_sheet may have understated the amount that could be realized upon the sale of the subsidiary or its assets by more than dollar_figure a portion of the intercompany debt could have been recoverable wfgi's auditors opined that in the event that the french subsidiary had been liquidated at the end of fy it would have incurred additional liquidation liabilities of approximately dollar_figure assuming this estimate to be correct any understatement of asset values on the balance_sheet would have to have been very large in order for sale of the subsidiary's assets at the end of fy to have yielded enough to repay any of the intercompany debt prompt liquidation however was only one of the scenarios contemplated by wfgi's officers at the time and the least desirable during and after fy they were actively promoting the sale of the french subsidiary or the group as a whole there was sufficient expression of interest from prospective buyers to support a reasonable expectation that liquidation could be avoided to have assumed that the additional liabilities estimated by their auditors were inevitable would not have been consistent with the expectations driving the marketing efforts there are reasons to question whether the financial statements accurately reflect the capacity of the french subsidiary to repay the parent's advances not all the assets of the french subsidiary were stated on the balance_sheet where a business is sold as a going concern there may be intangible assets such as goodwill that enhance its value to the purchaser in a document apparently prepared for prospective buyers dated date the value of the wally findlay group is stated as dollar_figure million of which approximately dollar_figure million is accounted for as trademark - name goodwill - etc in addition an unspecified amount of goodwill is included in the value assigned to the new york gallery petitioners argue that none of the approximately dollar_figure million intangible value of the group is attributable to the french subsidiary because ownership of the tradename was held by the parent if this logic were sound then presumably no goodwill would properly be attributable to the new york gallery either but there is reason to believe that the french subsidiary contributed to the intangible value of the group another promotional brochure entitled wally findlay galleries international sarl dated date contains information believed to be of interest to prospective purchasers of the first important american gallery in paris after describing the inaugural exhibition in the brochure summarizes achievements since that time this was the first of many spectacular gala openings attended by european royalty the most socially prominent parisians and internationally known collectors a few of the many important names often associated with the gallery in the press and magazine articles are the duke and duchess of bedford prince ranier and the late princess grace of monaco the duke and duchess d'orleans baron and baroness david de rothschild these openings and the enthusiastic review of them have made wally findlay galleries paris widely known in europe in turn this international recognition added to the longer established dominance of wally findlay galleries in america has made wally findlay galleries a unique organization in the art world soon after the opening of the gallery pincite avenue matignon the second wally findlay galleries operation in paris was established at the george v hotel here rotating exhibitions have provided additional exposure for our contemporary artists and have resulted in developing important new partrons sic from the constant flow of distinguished visitors to this elegant hotel a number of years ago an art gallery was opened in jeddah saudi arabia from this gallery's inception wally findlay galleries paris has been one of its principal suppliers of paintings this description was composed at a time when for purposes of this litigation petitioners maintain that the french subsidiary had long since ceased to contribute any value to the wally findlay group even if we grant that the purpose of this material is to excite an investor's interest the portrait it provides is difficult to reconcile with petitioners' contention that none of the substantial goodwill of the group was attributable to the french subsidiary the fact that wfgi prolonged the french subsidiary's existence until then took over its facilities and continued to use them for some of the same functions for more years testifies to the importance that wfgi attached to the image and customer relations that were associated with the paris operations the assets of the french subsidiary were stated on the balance_sheet at their book_value although fair_market_value is clearly the more appropriate index there appears to have been no attempt to appraise them the discrepancy between book_value and fair_market_value was likely to be most significant in the case of the long-term_lease the balance_sheet for fy states its value as dollar_figure this represents the original cost to acquire the lease ff big_number translated into u s dollars at the exchange rate prevailing on date it does not reflect the considerable costs incurred to improve the property the book_value of the improvements at this time adjusted for depreciation over nearly years was still dollar_figure promotional material dated date states the value of the french subsidiary's leasehold rights as dollar_figure petitioners now disavow this estimate as puffery they contend that because the lease was in its third trimester and possession of a portion of the premises was in dispute as of the end of fy the market_value would have been substantially impaired we find this argument unconvincing inasmuch as the officers of wfgi intended to retain the lease until these obstacles to marketability were removed the potential value of the lease under the more favorable conditions that were expected seems to be the more appropriate measure for purposes of this case than the amount that could be realized by assigning it at the end of fy the dollar_figure estimate may well have been closer to the potential market_value of the lease than its book_value the total amount that wfgi and a french individual paid for the lease years later translated into u s dollars at the exchange rate prevailing at the end of fy was dollar_figure the lease for one-third of the premises was acquired by wfgi at a cost of dollar_figure or ff big_number at the current exchange rate on date the lease for the other two- thirds was assigned to a french individual for ff million the total premium paid for the lease of the premises by both parties was ff big_number which at the exchange rate prevailing on date would equal dollar_figure wfgi acquired its lease in two parts one part from the french subsidiary and one part from a company referred to in the stipulations as elysee matignon the real_estate management company this appears to be the same company that the french subsidiary had sued to recover possession of space that had been appropriated for_the_use_of a restaurant if the space that wfgi paid this company to acquire in the complicated multiparty transaction corresponded to the portion of the original leasehold that was in dispute or other space exchanged for that portion in a settlement of the dispute then dollar_figure may be an overstatement of the amount that the french subsidiary could have expected to receive upon the assignment of its lease at the end of fy if the amount that wfgi paid to elysee matignon is not taken into account however the total lease premium would still amount to dollar_figure at the date exchange rate another serious weakness in petitioners' defense of the deduction lies in the failure to take account of the important effects of the exchange rate both in the diagnosis of the french subsidiary's financial difficulties during the years at issue and in the forecast of its capacity to repay the debt thereafter on the balance sheets of the french subsidiary asset values were converted into u s dollars at the current exchange rates as of the fiscal yearend although most of the subsidiary's liabilities were denominated in francs the cost of sales reflected in the intercompany account which constituted by far the largest liability was fixed in u s dollars at the time of sale as a result the value of assets and shareholder's equity exhibited a high degree of sensitivity to changes in the value of the franc vis-a-vis the u s dollar between and the u s dollar rose dramatically against the franc as well as against most other major currencies this depressed the u s dollar value of the french subsidiary's assets and its equity the effect on the book_value of the premium lease is particularly noteworthy the balance_sheet for fy reports the book_value of the lease as dollar_figure using an exchange rate of ff per u s dollar the rates used in preparation of the subsidiary's balance sheets during the 5-year period fy before the tremendous appreciation of the u s dollar were in the range of to at a rate of the book_value of the lease would have been dollar_figure if at the end of fy wfgi's officers had believed the lease to be worth about dollar_figure at current exchange rates and they had correctly predicted the level of exchange rates as of date when the lease was ultimately assigned they would have expected the disposition of the lease to yield dollar_figure if they had anticipated that the exchange rate would return to its historic levels they would have expected approximately dollar_figure more dollar_figure pincite ff per u s dollar exchange rates also affected the french subsidiary's ability to repay the intercompany debts out of current cash flows according to the consolidated financial statements for the wally findlay group the french subsidiary's cumulative loss on currency exchange transactions between fy and fy was dollar_figure a loss of repayment capacity corresponding to more than half of the intercompany account balance by the end of fy at the rate of exchange prevailing at that time to pay off this balance required ff big_number if the franc returned to a level of only ff big_number would have been needed these numerical exercises are intended only to suggest how important exchange rate expectations would have been for a reasonable determination of the collectibility of the intercompany debt there is no evidence that the officers of wfgi incorporated any explicit exchange rate forecast into their assessment of the french subsidiary's prospects this had the same effect as an assumption that the franc would not recover significantly against the dollar in the foreseeable future the record does not disclose the reasons why they may have discounted this possibility nor that they considered it at all petitioners have made no attempt to defend this assumption in retrospect of course we know it to be incorrect it may be that the peaking and steep decline of the u s dollar beginning in could not reasonably have been anticipated on the basis of information available to the officers of wfgi at the time they decided to write off the intercompany debt the point is not that they lacked perfect foresight but that they seem to have neglected to make a reasoned forecast they were not unaware of the powerful effect of exchange rate instability on the subsidiary's finances during the years at issue the losses that the french subsidiary sustained on currency exchange transactions were duly noted by the subsidiary's auditors and reported in the consolidated financial statements promotional material prepared for investors blamed the subsidiary's financial difficulties on the french economic situation and of sic losses on rates of exchange yet the officers' analysis of the subsidiary's situation for tax purposes made no mention of the influence of exchange rates a factor deserving attention in the exercise of sound business judgment this omission detracts from the officers' conclusion that the intercompany debt was worthless the succession of untoward events during fy that the officers of wfgi identified to justify their decision is not compelling the actions of banque de la cite confirm that the french subsidiary's position had seriously deteriorated but the bank would have acted to protect itself as soon as doubt arose that its loans would be repaid in full it does not follow that the french subsidiary was unable to repay any portion of its debts the misappropriated funds uncovered in date do not appear to have had a substantial impact on the company's finances the selene lawsuit and the advice that wfgi's officers received from the auditors of the subsidiary concerning the consequences of noncompliance with french capital requirements seem to have played a significant role in the decision to cancel the debt but wfgi's willingness to cancel the debt in order to avert the damage to its reputation that would result from involuntary insolvency proceedings does not prove that the debt was totally worthless the circumstances that confronted wfgi in fy might have provided sufficient cause to cancel the intercompany debt even if wfgi could reasonably have expected to recover some of it at that time elimination or capitalization of the intercompany debt may well have seemed imminent in any case as a necessary part of a sale of the group or of the french subsidiary alone in the circumstances we do not give dispositive effect to the officers' conclusion that the debt should be written off as worthless petitioners have failed to make the showing required in order to qualify for the deduction under sec_166 worthless_stock sec_165 provides for a deduction of the loss that results when stock becomes worthless during the taxable_year to establish worthlessness the taxpayer must show not only current balance_sheet insolvency but also the absence of any reasonable expectation that the assets of the corporation will exceed its liabilities in the future both liquidating value and potential value are relevant in this context 50_tc_369 affd 424_f2d_1 6th cir 38_bta_1270 affd 112_f2d_320 7th cir respondent disallowed the deduction under sec_165 on the ground that petitioners had not shown that the stock of the french subsidiary became worthless in fy we agree so long as intercompany indebtedness of more than dollar_figure million remained on the subsidiary's balance_sheet the extent of balance when wfgi sold the stock of its beverly hills and new york galleries in it capitalized the subsidiaries' intercompany account debts sheet insolvency was so great that there may well have been no reasonable expectation that a continuation of the business would provide the parent with a return of its investment cf morton v commissioner supra pincite yet once the intercompany debt was forgiven the balance_sheet for fy showed a deficit in shareholder's equity of only dollar_figure and the same considerations that would have supported a reasonable expectation of recovering part of the intercompany debt preclude a determination that the stock was worthless as internal corporate documents of wfgi reflect the primary purpose of canceling the intercompany debt was to get the capital structure back into compliance with french law and avert the threat of involuntary insolvency proceedings wfgi's officers would not have forgiven the subsidiary's debt if they did not believe that this would provide meaningful support to its capital the evidence suggests that in this belief they were justified we find that petitioners have not proven that the stock of the french subsidiary became worthless during fy to reflect the foregoing decision will be entered for respondent
